Title: From Thomas Jefferson to William Short, 6 May 1803
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Washington May 6. 1803.
          
          Your’s of the 3d. was recieved last night. the uncertainty where you were has alone prevented mr Barnes from remitting to you the April 500. D. I have this morning informed him you were in Philadelphia, and it is probable he will defer writing to you till Tuesday (10th.) because on Monday he will draw the May 500. and remit both together. remember you are to inform us to whom these monthly remittances are to be made, and you may take your measures on them with the same certainty as if they were in the bank.
          War between England and France is, by our advices, inevitable, and is probably commenced. it is no longer the treaty of Amiens that is in question. England considers that treaty as made & to be continued only ‘rebus sic stantibus’ as when it was made: that France has been enlarging itself more rapidly in peace than war; and that this enlargement calls for revisal and a new settlement of the affairs of Europe. it offers negociation for this purpose. Buonaparte does not wish war; but he must see that if he once begins to give back, all his new plumage will be plucked out of him. in that case he could not stand his ground at home. the insulting language in his public statements, and in his conversations with Ld. Whitworth seems to have stimulated the British mind to immediate action.—we have recieved from Spain official assurance that in the instrument of cession of Louisiana is this clause ‘Saving the rights acquired by other powers in virtue of treaties made with them by Spain’ and expressions of great sensibility for our friendly conduct on the late act of her intendant: so that our purpose will be effected peaceably in four months, whereas had we followed the wicked impulse of the federal leaders in Congress & the seaport towns, we should have had N. Orleans blocked up by superior naval force during 7. years of war, have lost 100,000 lives & added 100. millions to our debt. I do not believe the federal prophets foresaw the war between England & France. if they did, they still misjudged, because we can probably obtain for our neutrality what they preferred acquiring by war. accept my friendly salutations and affectionate attachment.
        